Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 are pending and claims 7-11 and 24-26 are withdrawn. 
Election/Restrictions
Claims 7-11 and 24-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2022.
Applicant's election with traverse of invention 1 and species A in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because of the distinctive different structure of the species, requiring different searching and art rejections for those different and distinct species, invention II’s independent claim not being different from that of invention I (the examiner notes upon any allowance of invention I the corresponding limitations being in invention II would bring that claim to allowance). The examiner notes further that claim 7 is also withdrawn, as claim 7 discloses the one or more bends thereof extend in a  vertical direction below the first surface of the deflector, this is not shown in figure 1, but is shown in figures 18-19, see paragraph 0097 of the specification. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “one or more bends” in line 2, it is unclear if these are the same pair of bends in claim 5 or a different one or more bends (i.e. there now being 3 bends) it is believed to be referencing back to the par of bends and thus should read “the pair of arms comprises one or more bends of the par of bends configured…” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-20 and 22-23 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Meyer (U.S. 2020/0346061).
With respect to claim 1, Meyer discloses a fire exposure protection sprinkler (figure 7b)

With respect to claim 2, Meyer discloses the fire exposure protection sprinkler is a concealed sprinkler configured within a recess of a ceiling (see figure 9b).  
With respect to claim 3, Meyer discloses the ceiling in which the fire exposure protection sprinkler is configured is flush with the top of the one or more windows or above the one or more windows (see claim 19).  
With respect to claim 4, Meyer discloses the deflection assembly is configured to extend below the ceiling upon the activation of the cover plate (as seen in figure 7b).  
With respect to claim 5, Meyer discloses the deflector (figure 8D) comprises: a first surface configured to receive the fire exposure protection fluid (side 160d, specifically the area which is mirrored with the same width of 160b); a back wall adjacent the first surface (being 160h), with the first surface extending from a base of the back wall (the surface 160d extending out from 160 has they are joined, noting including 160e and 160f as they are adjacent the bends 160j/1 and being the noted space between them); and a pair of arms extending laterally from opposite sides of the back wall (the back 
With respect to claim 6, Meyer discloses the pair of arms comprise one or more bends configured to direct fire exposure protection fluid downward (the noted bends, being 160e and 160f protect fluid downward, as noted in paragraph 0042, the portions can be then bent./angled downwardly which then angles fluid downward).  
With respect to claim 11, Meyer discloses a pair of guide pins (115), wherein each of the guide pins have a substantially cylindrical geometry (see figure 7b) and the apertures of the legs have a geometry configured to accommodate and permit movement of the each of the guide pins along a central longitudinal axis of each of the apertures (as 115 is within 114 and then slides down as shown in figure 7a-7b).  
With respect to claim 12, Meyer discloses each of the guide pins comprises a head (figure 7a and 7b, the top of 115, being larger then the hole in which 115 moves, preventing the deflector assembling from falling to the ground when activated) configured opposite the guide pins from the deflector, wherein the head of each of the guide pins has a diameter greater than the diameter of the apertures of the housing (see figures 7a and 7b).  
With respect to claim 13, Meyer discloses the fire exposure protection sprinkler assembly is implemented in conjunction with a fixed glazed window assembly, wherein the fixed glazed window assembly comprises ceramic, tempered, or heat strengthened glass (paragraph 0049-0052 discloses the sprinkler being used with a glazed window, the noted glazing heat strengthening the glass).  

With respect to claim 15, Meyer discloses the fire exposure protection sprinkler assembly is configured to provide a consistent spray distribution for an entirety of a time frame for which the fire exposure protection sprinkler is rated (as the noted sprinkler has a rating for a time period for which they are meant to protect, see the noted ASTM E110: standards which is referenced in paragraph 0051, as sprinklers are rated for the time in which they are intended to be used).  
With respect to claim 16, Meyer discloses the fire exposure protection sprinkler assembly is configured to provide a uniform spray pattern of 180 degrees or less in a direction of the window or wall assembly (as see in figure 8a, with the noted back deflector of 160 being less then 180 degree, see paragraph 0045 being 174 degrees, and being configured to apply a spray/uniform spray and noted being in the direction of a window assembly).  
With respect to claim 17, Meyer discloses the fire exposure protection sprinkler assembly is configured to wet a surface of the window or wall assembly from a top of an intended area to a bottom of the intended area (as the device is wetting a window, the intended area the sprinkler wets thus having a top and a bottom).  
With respect to claim 18, Meyer discloses the fire exposure protection sprinkler assembly is configured to provide protection for the window or wall assembly protect the window or wall assembly by limiting a rate of heat transfer to and through a glazing of the window or wall assembly by wetting a surface of the glazing (paragraph 0049-0051, discloses the sprinkler wetting a glazed window).  
With respect to claim 19, Meyer discloses the glazing comprises ceramic glass, heat strengthened glass, or tempered glass (glazing being a heat strengthened glass).  

With respect to claim 22, Meyer discloses the fire exposure protection sprinkler assembly is configured to provide an active fire system to an area (as is the function of a fire protection sprinkler).  
With respect to claim 23, Meyer discloses the fire exposure protection sprinkler assembly is configured to provide protection for opposite sides of a hallway having substantially parallel walls, wherein the fire exposure protection sprinkler assembly is arranged in the hallway between the substantially parallel walls (as seen In figure 9a), between the noted 9’s, being partition walls forming a hallway of parallel walls)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
With respect to claim 21, Meyer discloses the window or wall assembly, but fails to disclose has a height of no greater than 13 ft.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wall/window height of 13 feet in Meyer, since walls and windows being 13 feet or less are well known in buildings, furthermore it has been held that where the general 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.